DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 21 December 2021. The Applicants’ amendment and remarks have been carefully considered, but they are moot under new grounds for rejection. Hence, this Action has been made FINAL. 
Any rejections of the previous office action not addressed in this action are considered resolved and no longer pertain to the prosecution of this application.

Response to Amendments and Arguments
The applicant’s remarks and arguments with respect to the independent claims have been considered, but are moot under new grounds for rejection. The amendment which necessitates a new reference (Herring et al.) is “wherein the first technical entity candidate list comprises an engineering parameter”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120179453, hereinafter referred to as Ghani et al., in view of US 20030033288, hereinafter referred to as Shanahan et al., and further in view of US 20190294452, hereinafter referred to as Herring et al.

Regarding claim 1 (Currently Amended), Ghani et al. discloses a computer-implemented, machine learning-based method of converting an unstructured technical report into a structured technical report (“The instant disclosure describes techniques for preprocessing a body of text prior to further processing by one or more statistical machine learning techniques, particularly classification techniques applied to the extraction of attributes and values concerning products,” Ghani et al., para [0005].), the method comprising: 

obtaining, from a data store, a first unstructured technical report ("Regardless of the source, a body of text is provided to the text preprocessing component 106 that operates to remove extraneous information from the body of text. As used herein, extraneous information is any portion of the text that is unlikely to be related to or concern a given subject, e.g., a product. For example, in the case of an electronic consumer device such as a digital camera, a web page may include text describing specific features of the camera, such as resolution, storage type, zoom capabilities, editing features, etc. that would most likely be useful when extracting attributes and corresponding values. Conversely, other text describing, for example, available shipping options for the digital camera, related products, accessories, advertisements, etc. are 

tokenizing, with a parser, the first unstructured technical report into a first n-gram array comprising multiple n-grams ("As further shown, a tokenizing component 306 may be interposed between the segmenting component 304 and the clustering component 308. In an embodiment, the tokenizing component 306 may replace relatively infrequent words in the body of text (e.g., words occurring less than ten times throughout the entire body of text) with a unique token such as "rare_word" or the like. The intuition behind such tokenization is that it neutralizes words that would otherwise be of relatively little use to a statistical learning model by making them generic," Ghani et al., para [0031].);  

identifying, with a natural language processing logical circuit, non-interesting n-grams from the first n-gram array based on common language usage of the non-interesting n-grams and based on a determination that the non-interesting n-grams do not appear on a confirmed technical entity database ("As noted above, other optional components may be employed to further refine the quality of the text preprocessing operations. The first filter component 302 performs a first pass relevance filtering of the body of text to eliminate not just specific clusters or segments (as per the clustering component 308), but entire portions of the body of text deemed to be unrelated to a given subject such as a particular product. To this end, in an embodiment, section boundaries as reflected in the formatting found in the body of text may be employed. As noted above, when the body of text is extracted from one or more documents, it is desirable to preserve the original structural and formatting characteristics. Using these characteristics, it may be possible to delineate specific sections within the body of text. For example, explicitly indicated section breaks in a document may be used to clearly distinguish between separate sections of that document. In another embodiment, headings within a document may be identified (using known techniques) such that the text between headings constitutes separate sections. Further still, blocks of text having different formatting (e.g., font, size, etc.) can be identified and different sections inferred thereby. With such sections identified, the first filter component 302 then determines whether each section is sufficiently related to the subject under consideration. Subsequently, once clusters have been created as noted above, the existence of contiguous sentences from a given section in a cluster to be eliminated can be used to not only remove the cluster, but also the section. In this manner, where the first filter component 302 is provided, rather than operating directly upon the body of text, the segmentation component 304 instead operates on a filtered body of text (i.e., in which various sections have been identified) as provided by the first filter component 302,” Ghani et al., para [0030].);  

filtering out non-interesting n-grams from the first n-gram array ("Finally, the second filter component 310 may be provided to provide title-filtered text as a separate data set apart from the relevance-filtered text. In this instance, the intuition is that titles often contain a series of keywords that are values for a set of attributes for a given subject, Once titles are identified by the second filter 310, the words in the title (with the exception of stop words) can be used as the basis for automated searches of the segments. The title-filtered text comprises that portion of the body of text corresponding to those segments thus identified, with the text of all other segments being disregarded," Ghani et al., para [0032].); 

generating, with the natural language processing logical circuit, a first technical entity candidate list from the filtered first n-gram array ("The resulting plurality of segments may then follow either or both of the two illustrated paths. Along the first, the plurality of segments may be subject to tokenization of infrequent words at block 408. The plurality of segments (whether tokenized or not) are thereafter clustered at block 412 as described above. Each cluster is then examined, at block 414, to identify segments within a cluster having lowest relevance to the cluster, or clusters having low-relevance as a whole. Thereafter, at block 416, such low-relevance segments are removed from their respective clusters, or such clusters are eliminated entirely. The segments remaining in the final clusters correspond to those portions of the body of text provided, at block 418, as the relevance-filtered text. Alternatively, or additionally, processing may continue following segmentation at block 420 where segments not including words from one or more titles associated with the body of text are disregarded such that the remaining segments are provided as additional, title-filtered text at block 422," Ghani et al., para [0034].), wherein the first technical entity candidate list comprises an engineering parameter; and

appending the first technical entity of interest to the confirmed technical entity database ("As noted previously, titles often contain values for one or more attributes. Thus, in the illustrated embodiment, the first classifier 512 may comprise the so-called winnow algorithm and may be configured to operate exclusively on titles 506 as shown. Other algorithms, such as the CRF and/or HMM sequential classification algorithms may be used, additionally or alternatively, for this purpose. In this fashion, the first classifier 512 extracts (labels) at least a portion of previously unknown values from titles based on known attributes taken, for example, from the labeled training data 504. In a similar vein, the second classifier 514 may employ the winnow or perceptron algorithms to label at least a portion of unknown values in the body of text 508 (which may be preprocessed as described above) based on a relatively large number of known attributes from labeled training data 504. Based on these classifiers 512, 514, the first classification sub-component 510 provides as a first set of values 516 a first portion of the plurality of unknown values from the body of text 508 and titles 506," Ghani et al., para [0037].).  

into a first n-gram array comprising multiple n-grams.

Shanahan et al. is cited to disclose tokenizing, with a parser, the first unstructured technical report into a first n-gram array comprising multiple n-grams (“FIG. 31 presents a flow diagram for identifying what entities to markup at 3008. At 3150 actions are performed to generate a set of query strings. Initially at 3152, words in the accessed document are tokenized. At 3154, stop words are eliminated from the tokenized words at 3152. At 3156, one of three methods is selected before continuing using the words remaining ("the remaining words") after eliminating stop words at 3154. In a first method at 3158 and 3160, entities are identified in the remaining words and query strings are generated using the identified entities. In a second method at 3162 and 3164, part of speech tagging and shallow parsing is performed on the remaining words to identify chunks and query strings are generated using the identified chunks. In a third method at 3166, n-gram or n-word (e.g., when the number of words is greater than or equal to one) query strings are generated using the remaining words,” Shanahan et al., para [0328].).

Although Ghani et al. describes a display (Ghani et al., para [0024]), Ghani et al. does not specifically describe displaying, on a graphical user interface, the technical entity candidate list.

Shanahan et al. is cited to disclose displaying, on a graphical user interface, the technical entity candidate list (“The suggestion module 4310 either selects the most appropriate string match (i.e., high confidence completion) or presents a list that is ranked or otherwise ordered in a predefined form of the most appropriate alternative completions to the user of the text editor 4314. The user subsequently selects one or none of these alternative strings,” Shanahan et al., para [0469].); 

Although Ghani et al. describes obtaining, from the graphical user interface, an indication that a first technical entity candidate is a first technical entity of interest (Ghani et al., para [0021], [0036], and [0040]), Ghani et al. does not specifically describe that an indication is obtained via the graphical user interface.

Shanahan et al. is cited to disclose obtaining, from the graphical user interface, an indication that a first technical entity candidate is a first technical entity of interest (“The suggestion module 4310 either selects the most appropriate string match (i.e., high confidence completion) or presents a list that is ranked or otherwise ordered in a predefined form of the most appropriate alternative completions to the user of the text editor 4314. The user subsequently selects one or none of these alternative strings,” Shanahan et al., para [0469].). Shanahan et al. benefits Ghani et al. by providing a document enrichment architecture that allows ubiquitous use of document enrichment services, thereby facilitating the use of such services by automatically attaching, monitoring, and suggesting such services for users (Shanahan et al., para [0012]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Ghani et al. with those of Shanahan et al. to improve the preprocessing text method of Ghani et al. 

wherein the first technical entity candidate list comprises an engineering parameter. 

Herring et al. is cited to disclose wherein the first technical entity candidate list comprises an engineering parameter (“For example, if the natural language input is “how hot do I preheat the oven,” the candidate ranking component may expect the temperature entity to be found in the answer, the answer to be found in the instructions for a recipe, and some overlap on the word “oven” so that the word “oven” (or possibly a synonym of the word “oven”) appears in the answer” Herring et al., para [0075]. As noted in the applicant’s specification, “temperature” may be one type of engineering parameter.). Herring et al. benefits Ghani et al. by providing a digital assistant configured to process natural language input and to respond with natural language dialog scripts to conduct a conversational natural language dialog (Herring et al., para [0001]), thereby providing an application for the preprocessing text method of Ghani et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Ghani et al. with those of Herring et al. to provide the relevance-filtered text of Ghani et al. to a Q&A system.

As to claim 14, system claim 14 and method claim 1 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. And, Ghani et al., para [0023] and fig. 2 teach processor, memory and executable instructions. 

claim 2 (Currently Amended), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 1, wherein the data store comprises a document repository comprising multiple unstructured technical For example, in one embodiment, the natural language documents describing products are available via a public communications network such as the World Wide Web in the form of textual content in web pages residing on one or more web servers. Web servers are well known to those having skill in the art,” Ghani et al., para [0016].).  

Regarding claim 3 (Currently Amended), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 1, further comprising: 

for a first technical entity identified from the first unstructured technical report, identifying, with a pattern recognition logical circuit, one or more first technical entity value parameters corresponding to the first technical entity based on proximity to the first technical entity (Ghani et al., para [0019] – classification algorithms and fig. 1(108).); 

appending the one or more first technical entity value parameters to the confirmed technical entity database (“As noted previously, titles often contain values for one or more attributes. Thus, in the illustrated embodiment, the first classifier 512 may comprise the so-called winnow algorithm and may be configured to operate exclusively on titles 506 as shown. Other algorithms, such as the CRF and/or HMM sequential Based on these classifiers 512, 514, the first classification sub-component 510 provides as a first set of values 516 a first portion of the plurality of unknown values from the body of text 508 and titles 506,” Ghani et al., para [0037].).  

As to claim 15, system claim 15 and method claim 3 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. And, Ghani et al., para [0023] and fig. 2 teach processor, memory and executable instructions. 

Regarding claim 4 (Original), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 3, further comprising generating, with a report generation logical circuit, a structured technical report comprising the first technical entity and the one or more first technical entity value parameters (“As noted previously, titles often contain values for one or more attributes. Thus, in the illustrated embodiment, the first classifier 512 may comprise the so-called winnow algorithm and may be configured to operate exclusively on titles 506 as shown. Other algorithms, such In this fashion, the first classifier 512 extracts (labels) at least a portion of previously unknown values from titles based on known attributes taken, for example, from the labeled training data 504. In a similar vein, the second classifier 514 may employ the winnow or perceptron algorithms to label at least a portion of unknown values in the body of text 508 (which may be preprocessed as described above) based on a relatively large number of known attributes from labeled training data 504. Based on these classifiers 512, 514, the first classification sub-component 510 provides as a first set of values 516 a first portion of the plurality of unknown values from the body of text 508 and titles 506,” Ghani et al., para [0037].).  
As to claim 16, system claim 16 and method claim 4 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. And, Ghani et al., para [0023] and fig. 2 teach processor, memory and executable instructions. 

Regarding claim 5 (Original), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 3, further comprising: 

obtaining, from the data store, a second unstructured technical report ("Regardless of the source, a body of text is provided to the text preprocessing component 106 that operates to remove extraneous information from the body of text. As used herein, extraneous information is any portion of the text that is unlikely to be related to or For example, in the case of an electronic consumer device such as a digital camera, a web page may include text describing specific features of the camera, such as resolution, storage type, zoom capabilities, editing features, etc. that would most likely be useful when extracting attributes and corresponding values. Conversely, other text describing, for example, available shipping options for the digital camera, related products, accessories, advertisements, etc. are clearly not related to specific features of the digital camera itself and would be beneficially ignored. Various embodiments of the text preprocessing component 106 are described in greater detail below. A body of text that has been filtered in this manner is subsequently provided, as shown, to a classification component 108 for further processing to extract attributes and values from the body of text,” Ghani et al., para [0018]. Description of a product features is a type of unstructured technical report.); 

tokenizing, with the parser, the second unstructured technical report into a second n-gram array ("As further shown, a tokenizing component 306 may be interposed between the segmenting component 304 and the clustering component 308. In an embodiment, the tokenizing component 306 may replace relatively infrequent words in the body of text (e.g., words occurring less than ten times throughout the entire body of text) with a unique token such as "rare_word" or the like. The intuition behind such tokenization is that it neutralizes words that would otherwise be of relatively little use to a statistical learning model by making them generic," Ghani et al., para [0031].); 

identifying, with the pattern matching logical circuit, one or more confirmed technical entities from the second n-gram array based on the confirmed technical entity database In an embodiment, the clustering component 308 implements an unsupervised clustering algorithm such as the well-known k-means clustering techniques as described, for example, in "K-means Clustering via Principal Component Analysis", Chris Ding and Xiaofeng He, Proc. of Int'l Conf. Machine Learning (ICML 2004), pp 225-232, July 2004, the teachings of which are incorporated herein by this reference,” Ghani et al., para [0028].); and 

generating, with a report generation logical circuit, a structured technical report comprising the one or more confirmed technical entities (Ghani et al., para [0033]-[0034].).  

Although Ghani et al. describes tokenizing, with a parser, the second unstructured technical report, Ghani et al. does not specifically mention that the second unstructured technical report is tokenized into a second n-gram array.
 
Shanahan et al. is cited to disclose tokenizing, with a parser, the second unstructured technical report (“FIG. 31 presents a flow diagram for identifying what entities to markup at 3008. At 3150 actions are performed to generate a set of query strings. Initially at 3152, words in the accessed document are tokenized. At 3154, stop words are eliminated from the tokenized words at 3152. At 3156, one of three methods is selected before continuing using the words remaining ("the remaining words") after eliminating In a third method at 3166, n-gram or n-word (e.g., when the number of words is greater than or equal to one) query strings are generated using the remaining words,” Shanahan et al., para [0328].).
 
As to claim 17, system claim 17 and method claim 5 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. And, Ghani et al., para [0023] and fig. 2 teach processor, memory and executable instructions. 

Regarding claim 6 (Original), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 5, further comprising: 

filtering non-interesting n-grams and confirmed technical entities from the second n-gram array ("Finally, the second filter component 310 may be provided to provide title-filtered text as a separate data set apart from the relevance-filtered text. In this instance, the intuition is that titles often contain a series of keywords that are values for a set of attributes for a given subject, and would therefore provide a useful basis for extracting values. Thus, in an embodiment, the second filter component 310 analyzes each segment to identify those segments that include at least one word found in one or more Once titles are identified by the second filter 310, the words in the title (with the exception of stop words) can be used as the basis for automated searches of the segments. The title-filtered text comprises that portion of the body of text corresponding to those segments thus identified, with the text of all other segments being disregarded," Ghani et al., para [0032].); 

generating an unconfirmed technical entity candidate list from the filtered second n-gram array ("The resulting plurality of segments may then follow either or both of the two illustrated paths. Along the first, the plurality of segments may be subject to tokenization of infrequent words at block 408. The plurality of segments (whether tokenized or not) are thereafter clustered at block 412 as described above. Each cluster is then examined, at block 414, to identify segments within a cluster having lowest relevance to the cluster, or clusters having low-relevance as a whole. Thereafter, at block 416, such low-relevance segments are removed from their respective clusters, or such clusters are eliminated entirely. The segments remaining in the final clusters correspond to those portions of the body of text provided, at block 418, as the relevance-filtered text. Alternatively, or additionally, processing may continue following segmentation at block 420 where segments not including words from one or more titles associated with the body of text are disregarded such that the remaining segments are provided as additional, title-filtered text at block 422," Ghani et al., para [0034].); and

appending the confirmed technical entity of interest to the confirmed technical entity database ("As noted previously, titles often contain values for one or more attributes. Thus, in the illustrated embodiment, the first classifier 512 may comprise the so-called winnow algorithm and may be configured to operate exclusively on titles 506 as shown. Other algorithms, such as the CRF and/or HMM sequential classification algorithms may be used, additionally or alternatively, for this purpose. In this fashion, the first classifier 512 extracts (labels) at least a portion of previously unknown values from titles based on known attributes taken, for example, from the labeled training data 504. In a similar vein, the second classifier 514 may employ the winnow or perceptron algorithms to label at least a portion of unknown values in the body of text 508 (which may be preprocessed as described above) based on a relatively large number of known attributes from labeled training data 504. Based on these classifiers 512, 514, the first classification sub-component 510 provides as a first set of values 516 a first portion of the plurality of unknown values from the body of text 508 and titles 506," Ghani et al., para [0037].).  

Although Ghani et al. describes a display (Ghani et al., para [0024]), Ghani et al. does not specifically describe displaying, on a graphical user interface, the unconfirmed technical entity candidate list.

Shanahan et al. is cited to disclose displaying, on a graphical user interface, the unconfirmed technical entity candidate list (“The suggestion module 4310 either selects the most appropriate string match (i.e., high confidence completion) or presents a list that is ranked or otherwise ordered in a predefined form of the most appropriate alternative completions to the user of the text editor 4314. The user subsequently selects one or none of these alternative strings,” Shanahan et al., para [0469].); 
Although Ghani et al. describes obtaining an indication that a first technical entity candidate is a first technical entity of interest (Ghani et al., para [0021], [0036], and [0040]), Ghani et al. does not specifically describe obtaining from the graphical user interface that an unconfirmed technical entity candidate is a confirmed technical entity of interest.

Shanahan et al. is cited to disclose obtaining, from the graphical user interface, an indication that an unconfirmed technical entity candidate is a confirmed technical entity of interest (“The suggestion module 4310 either selects the most appropriate string match (i.e., high confidence completion) or presents a list that is ranked or otherwise ordered in a predefined form of the most appropriate alternative completions to the user of the text editor 4314. The user subsequently selects one or none of these alternative strings,” Shanahan et al., para [0469].).

As to claim 18, system claim 18 and method claim 6 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. And, Ghani et al., para [0023] and fig. 2 teach processor, memory and executable instructions. 

Regarding claim 7 (Original), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 3, wherein the pattern matching logical circuit In an embodiment, the clustering component 308 implements an unsupervised clustering algorithm such as the well-known k-means clustering techniques as described, for example, in "K-means Clustering via Principal Component Analysis", Chris Ding and Xiaofeng He, Proc. of Int'l Conf. Machine Learning (ICML 2004), pp 225-232, July 2004, the teachings of which are incorporated herein by this reference,” Ghani et al., para [0028].).  

As to claim 19, system claim 19 and method claim 7 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. And, Ghani et al., para [0023] and fig. 2 teach processor, memory and executable instructions. 

Regarding claim 10 (Original), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 7, further comprising enhancing the machine learning model by injecting domain knowledge by obtaining indications that technical entity candidates are technical entities of interest (“In another embodiment, an active learning component 110 is provided in conjunction with the classification component 108. As described, for example, in U.S. patent application Ser. No. 11/855,493 (the "'493 application"), incorporated by reference above and having the In the case of classification algorithms applied to text, such techniques are capable of determining which words, if designated by a user as being either an attribute or value, would most improve the accuracy of the learning model,” Ghani et al., para [0021].).  

Regarding claim 11 (Original), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 3, further comprising generating, with a report generation logical circuit, a structured technical report comprising the first technical entity and the one or more first technical entity value parameters (Ghani et al., para [0037]).  

Regarding claim 12 (Original), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 11, further comprising displaying, on the graphical user interface, the structured technical report (Shanahan et al., para [0010], [0032], and [0041]).  

Regarding claim 13 (Original), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the method of claim 12, further comprising obtaining indications from the graphical user interface that one or more technical entities or technical entity value parameters is incorrect (“Thus, the one or more corrected attribute and/or corrected value 111 may be used to improve the accuracy of the learning models incorporated into the classification component 108,” Ghani et al., para [0021]. And, Ghani et al., para [0040]-[0041].).  

Regarding claim 20 (Currently Amended), Ghani et al., as modified by Shanahan et al. and Herring et al., discloses the system of claim 15, further comprising a report generation logical circuit configured to generate a structured technical report comprising the first technical entity and the one or more first technical entity value parameters, wherein:  SMRH:4820-4290-4240.2-36-Patent Application Attorney Docket No. ONAS-307630 Client Ref. T-10967 

the natural language processing logical circuit is further configured to obtain indications from the graphical user interface that one or more technical entities or technical entity value parameters is incorrect (“Thus, the one or more corrected attribute and/or corrected value 111 may be used to improve the accuracy of the learning models incorporated into the classification component 108,” Ghani et al., para [0021]. And, Ghani et al., para [0040]-[0041].); and 

the pattern matching logical circuit is further configured to train a machine learning model based on the indications obtained from the graphical user interface (“Regardless, the resulting segments are then provided to the clustering component 308, which may implement a clustering algorithm used to group the plurality of segments into a relatively small number of clusters. For example, between 10 and 25 clusters may be a useful, but manageable, number of clusters in many applications. In an embodiment, the clustering component 308 implements an unsupervised clustering algorithm such as the well-known k-means clustering techniques as described, for example, in "K-means Clustering via Principal Component Analysis", Chris Ding and Xiaofeng He, Proc. of Int'l Conf. Machine Learning (ICML 2004), pp 225-232, July 2004, the teachings of which are incorporated herein by this reference,” Ghani et al., para [0028].).

Although Ghani et al. describes a display (Ghani et al., para [0024]), Ghani et al. does not specifically describe the graphical user interface being configured to display the structured technical report.

Shanahan et al. is cited to disclose that the graphical user interface is configured to display the structured technical report (Shanahan et al., fig. 41(1018).). 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120179453, hereinafter referred to as Ghani et al., in view of US 20030033288, hereinafter referred to as Shanahan et al.

Regarding claim 8 (Original), Ghani et al., as modified by Shanahan et al., discloses the method of claim 3, but not wherein the pattern matching logical circuit further comprises a set of algorithms and machine learning models configured to match diverse types of patterns identified in strings extracted from the unstructured technical report, wherein the diverse types of patterns are characterized as planar structures or context tree encoded as hierarchical structures. 

Allen et al. is cited to disclose wherein the pattern matching logical circuit further comprises a set of algorithms and machine learning models configured to match diverse types of patterns identified in strings extracted from the unstructured technical report, The parse tree provides a hierarchical visualization of the portion of textual content (e.g., sentence) enabling the inferring of relationships between tokens (i.e. words or phrases corresponding to nodes of the parse tree,” Allen et al., para [0074].). Allen et al. benefits Ghani et al. by performing natural language processing of text to distinguish portions of text that are directed to actual factual statements and portions of text that include hypothetical descriptions (Allen et al., para [0009]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Ghani et al. with those of Ghani et al. to improve the preprocessing text method of Ghani et al. 

Regarding claim 9 (Original), Ghani et al., as modified by Shanahan et al., discloses the method of claim 7, but not wherein the machine learning model comprises a convolutional neural network, a logistic regression, or a decision tree. 

Allen et al. is cited to disclose wherein the machine learning model comprises a convolutional neural network, a logistic regression, or a decision tree (“In some illustrative embodiments, the annotations contained within hypothetical spans could be removed so as to generate a pruned parse tree which is provided to the medical treatment recommendation cognitive system for use in performing its treatment recommendation cognitive operations,” Allen et al., para [0030].). Allen et al. benefits Ghani et al. by performing natural language processing of text to distinguish portions of text that are directed to actual factual statements and portions of text that include hypothetical descriptions (Allen et al., para [0009]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Ghani et al. with those of Ghani et al. to improve the preprocessing text method of Ghani et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899. The examiner can normally be reached Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656